United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-3213
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                             Damion Lydale Bridgeforth

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                              Submitted: April 18, 2019
                                 Filed: June 3, 2019
                                   [Unpublished]
                                   ____________

Before SHEPHERD, MELLOY, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

       Damion Bridgeforth appeals his conviction for being a felon in possession of
a firearm in violation of 18 U.S.C. § 922(g)(1), alleging the district court1 erred in


      1
       The Honorable Brian S. Miller, Chief Judge, United States District Court for
the Eastern District of Arkansas.
denying his motion for judgment of acquittal because there was insufficient evidence
to sustain his conviction. Having jurisdiction pursuant to 28 U.S.C. § 1291, we
affirm.

      On October 28, 2015, patrolling North Little Rock Police officer Michael
Shahan saw a blue Cadillac run a red light. Shahan attempted a traffic stop but had
to accelerate to speeds of 75-85 miles per hour and pass cars on the shoulder of the
freeway to keep pace with the car. Eventually, the Cadillac driver lost control of the
vehicle and spun out across a median and several lanes of traffic before crashing into
a fence. Shahan then observed the driver, later identified as Bridgeforth, flee on foot.

       Shahan stayed with the wrecked Cadillac to check for other passengers. No one
else was in the car, but on the front floorboard of the driver’s seat, Shahan saw a
loaded chrome revolver. Mere feet from the car, he found marijuana, a digital scale,
and a lunchbox full of fifty small baggies. Two other police officers, Charles Barnes
and Patrick Garrett, pursued Bridgeforth on foot into a wooded area near the crash
site. After ordering him to the ground at gunpoint, they were able to take him into
custody and return him to the car. Shahan searched Bridgeforth and found a baggie
of Xanax in his pants pocket. When the officers ran the Cadillac’s information, they
found the car was registered to Bridgeforth and his mother.

       A grand jury charged Bridgeforth with being a felon in possession of a firearm,
and the case proceeded to a jury trial. The officers testified for the government,
describing the events leading to and following the arrest. The government also called
a latent print examiner with the Arkansas State Crime Lab who explained that the Lab
could not recover usable prints from the firearm. However, the examiner emphasized
that this was not unusual; firearms rarely provide usable prints. DNA testing had not
been requested or conducted. At the close of the government’s case, Bridgeforth
moved for a judgment of acquittal, and the district court overruled the motion.



                                          -2-
       The defense called Annette Hopkins, Bridgeforth’s former girlfriend, to testify.
She stated that she occasionally drove Bridgeforth’s car, and that, on October 28, she
had dropped the car off at Bridgeforth’s place of work. She said the revolver was
hers, and while she had intended to take it to a pawnshop to sell it because she needed
the money, she had forgotten to do so and left the firearm beneath the driver’s seat.
Hopkins testified that Bridgeforth did not know she had the revolver, let alone that she
had left it beneath the seat. She said she had bought the firearm by herself at a gun
show, but she did not remember which show and did not have a receipt or any
paperwork with the revolver’s serial number.

        Hopkins gave unclear testimony about an affidavit she had signed six months
after the incident, in which she stated the firearm belonged to her. Her story shifted
as to whether she had told anyone about the firearm and who had typed the affidavit,
though she said a public defender told her to create it. When Bridgeforth’s mother
testified, she stated that the affidavit had been her idea.

      Bridgeforth renewed his motion for judgment of acquittal, and it was again
denied. The jury found Bridgeforth guilty, and the district court sentenced him to 108
months imprisonment and 3 years supervised release, with his prison term set to run
concurrent to his state sentence. Bridgeforth now appeals, contending that the
evidence is insufficient to support his conviction.

       “We review the sufficiency of the evidence de novo, viewing evidence in the
light most favorable to the government, resolving conflicts in the government’s favor,
and accepting all reasonable inferences that support the verdict.” United States v.
Washington, 318 F.3d 845, 852 (8th Cir. 2003). “The evidence need not exclude
every reasonable hypothesis of innocence, and we may not disturb the conviction if
the evidence rationally supports two conflicting hypotheses.” United States v.
Anderson, 78 F.3d 420, 422 (8th Cir. 1996). Rather, “[r]eversal is appropriate only



                                          -3-
where a reasonable jury could not have found all the elements of the offense beyond
a reasonable doubt.” United States v. Armstrong, 253 F.3d 335, 336 (8th Cir. 2001).

        To convict Bridgeforth under § 922(g), the government needed to prove three
elements: (1) that Bridgeforth had a previous conviction punishable by a term of
imprisonment exceeding one year, (2) that he knowingly possessed the firearm found
in the car, and (3) that the firearm had traveled in or affected interstate commerce. See
United States v. White, 816 F.3d 976, 985 (8th Cir. 2016). Because Bridgeforth
conceded the first and third elements, his trial focused only on his knowledge of the
firearm.

        “The government can prove knowing possession by showing actual or
constructive possession, and possession can be sole or joint.” United States v. Battle,
774 F.3d 504, 511 (8th Cir. 2014). The government establishes constructive
possession by demonstrating that the defendant “has dominion over the premises
where the firearm is located, or control, ownership, or dominion over the firearm
itself.” Id. (quoting United States v. Boykin, 986 F.2d 270, 274 (8th Cir. 1993)).
“Mere physical proximity to a firearm is not enough to show constructive possession,
but knowledge of a firearm’s presence, combined with control, is constructive
possession.” United States v. Mann, 701 F.3d 274, 304-05 (8th Cir. 2012) (internal
quotation marks and alterations omitted). Because “a jury rarely has direct evidence
of a defendant’s knowledge of a firearm’s presence, . . . knowledge is generally
established through circumstantial evidence.” Id. at 305 (internal quotation marks and
alterations omitted).

       Bridgeforth contends that the government established only his physical
proximity to a firearm in a jointly-owned car, not knowing possession. He emphasizes
his witnesses’ testimony stating that he did not own the revolver as well as the absence
of DNA or fingerprint evidence tying him to it. However, Bridgeforth controlled the
car just before discovery of the firearm and was the sole occupant at the time. Shahan

                                          -4-
found the firearm on the driver’s side, in plain view near the seat. Compare United
States v. Tindall, 455 F.3d 885, 887 (8th Cir. 2006) (sufficient evidence of knowledge
of a firearm where firearm was accessible under passenger’s seat and defendant was
driver, sole occupant, and co-owner of car), with United States v. Pace, 922 F.2d 451,
452-53 (8th Cir. 1990) (insufficient evidence of knowledge of drugs on driver’s part
where cocaine was found in passenger’s luggage). As a government witness
explained, firearms rarely provide fingerprint evidence, and DNA evidence was not
requested. Bridgeforth fled the scene, which could lead a jury to reasonably conclude
that he was fleeing due to his illegal possession of the firearm. See United States v.
Montgomery, 701 F.3d 1218, 1221 (8th Cir. 2012). While it is possible that
Bridgeforth may have fled the scene due to the drugs in his pocket or the chase
leading to the crash and not the firearm, the jury need not have accepted an alternative
explanation. See Anderson, 78 F.3d at 422 (“[W]e may not disturb the conviction if
the evidence rationally supports two conflicting hypotheses”). Furthermore, because
Hopkins’s testimony was inconsistent, the jury could have disbelieved the testimony
of both Hopkins and Bridgeforth’s mother, and “we have no right to usurp the jury’s
role to judge the facts and make credibility findings.” United States v. Porter, 409
F.3d 910, 915 (8th Cir. 2005). Accordingly, we find there was sufficient
circumstantial evidence to sustain Bridgeforth’s conviction.

      We affirm.
                        ______________________________




                                          -5-